—In a habeas corpus proceeding, the petitioner appeals from an oral decision of the Supreme Court, Rockland County (Sherwood, J.), rendered on March 17, 1997, which dismissed the proceeding.
Ordered that the appeal is dismissed, without costs or disbursements.
The appeal of the Supreme Court’s oral decision must be dismissed because no appeal lies from an oral decision (see, Scholl v Heidi’s Delicatessen, 232 AD2d 396; Blaine v Meyer, 126 AD2d 508; Fiore v Fiore, 6 AD2d 834). In any event, if we *790were to review the matter, we would find that the Supreme Court correctly dismissed the writ since the appellant had completed his sentence. Miller, J. P., Ritter, Sullivan and Pizzuto, JJ., concur.